DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 06 SEP 2022.  The amendment has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 as amended recites “the method comprising the steps selected from the group consisting of:”  Based on Applicant’s remarks, it appears the intent is to limit the method to steps solely listed in the claim; however, the claim as worded uses comprising language to select steps from an apparent Markush group (which as written means that any method which uses at least one of the expressly claimed steps and otherwise meets the claim limitations reads on the claimed method).  As such, the intended scope of the claim is unclear.

Claim Interpretation
For the purposes of applying art prosecution, Examiner will treat any method which performs at least one of the specifically listed steps of Claim 20 as reading on Claim 20.  Examiner considers everything after iv) to be part of the iv) step, including the nitrogen purges.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 (U.S. PGPub 2020/0279757) in view of Ellinger ‘101 (U.S. PGPub 2016/0126101).
Claim 1 – Kumakura ‘757 teaches a method for improving step coverage (PG 0090, controlling film formation regions to prevent premature closing of openings) of a film deposited on high aspect ratio (HAR) apertures in a substrate (PG 0084, substrate with high aspect ratio pattern), the method comprising:
i) sequentially (PG 0084, 0085), exposing the substrate to a vapor of an inhibitor (PG 0084, e.g. carbon-containing gas), a vapor of a precursor (PG 0085, precursor P, gas phase reactant) and a vapor of a co-reactant (PG 0085, reactant R, gas phase reactant); and
ii) allowing the film with a desired step coverage being deposited on the surface of the HAR apertures through a vapor deposition process (PG 0089-0090).
Kumakura ‘757 does not provide a specific embodiment wherein the inhibitor comprises at least one of the recited chemical compounds.  Kumakura ‘757 discloses at PG 0084 that the inhibitor may be a gas containing carbon.  Ellinger ‘101 discloses methods for forming deposition inhibiting layers on substrates (PG 0046-0048), inclusive of exposing a substrate to a vapor form of a precursor (PG 0048).  Expressly disclosed polymers include poly(amide), poly(ethylene glycol), poly(vinyl alcohol), and poly(styrene sulfonate).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use vapor phases of compounds suggested in Ellinger ‘101 to form deposition inhibition layers, as Kumakura ‘757 generally discloses carbon containing gases as suitable materials and Ellinger ‘101 discloses that vapor phases of certain carbon-containing polymers are known to be suitable for the purpose.  The compounds listed at Ellinger ‘101 PG 0046 and PG 0048 read on groups a-c of Claim 1 (oxygen in poly(ethylene glycol) and poly(vinyl alcohol), nitrogen in poly(amide), and sulfur in poly(styrene sulfonate)).
Claim 3 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the inhibitor is selected from alcohols (Ellinger ‘101 PG 0048, poly(ethylene glycol) and poly(vinyl alcohol)), amides (Ellinger ‘101 PG 0048, poly(amide)), or sulfones (Ellinger ‘101 PG 0048, poly(styrene sulfonate)).
Claim 9 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the co-reactant is 02, NH3, N2, or H2 (Kumakura ‘757 PG 0088).  
Claim 11 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the desired step coverage is equal to 100% (Kumakura ‘757 PG 0093, application of inhibitor molecule to prevent closing of the opening of the feature, allowing for full coating of the interior of the feature). 
Claim 12 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the desired step coverage is larger than the step coverage with the absence of the inhibitor (Kumakura ‘757 PG 0093, the inhibitor prevents closing of the aperture and therefore improves the step coverage of the deposited film relative to an untreated substrate).  
Claim 13 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the HAR can be 45:1 (Kumakura ‘757 PG 0003, aspect ratios in 3D NAND devices may be 45:1; PG 0083, workpiece same between first and second embodiments; PG 0082, 3D NAND is suitable workpiece for a first embodiment.  The range up to 45:1 overlaps the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited aspect ratio range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  
Claim 14 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the substrate is a patterned or 3D structure (Kumakura ‘757 PG 0003, 3D NAND devices comprising vertical holes; PG 0083, second workpiece is same as first workpiece; PG 0082, first workpiece may be e.g. 3D NAND).  
Claim 15 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the aperture is a hole, a via, a trench, a gap or an opening formed in the substrate from a previous manufacturing step (Kumakura ‘757 PG 0003, 3D NAND devices comprising vertical holes; PG 0083, second workpiece is same as first workpiece; PG 0082, first workpiece may be e.g. 3D NAND; PG 0034, etching an unpatterned substrate to form a pattern for coating prior to deposition expressly taught).  
Claim 16 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the vapor deposition process is ALD, CVD or combination thereof (Kumakura ‘757 PG 0084-0085, plasma CVD to deposit inhibitor followed by ALD to deposit the film).  
Claim 17 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein the vapor deposition process is a plasma enhanced CVD selected from spatial ALD and a plasma enhanced CVD (Kumakura ‘757 PG 0081 and 0085, spatial ALD for the film since the film cannot deposit on the inhibitor).  
Claim 18 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, wherein an order of exposing the substrate to the inhibitor, the precursor and the co-reactant includes the inhibitor, the precursor and the co-reactant sequentially (Kumakura ‘757 PG 0084-0085). 
Claim 19 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 18, further comprising purging and removing an excess precursor and an excess co-reactant after each exposure using a purge gas (Kumakura ‘757 PG 0085-0089), wherein the purge gas is an inert gas selected from N2 or Ar (Kumakura ‘757 PG 0087, 0089).  

Claims 2, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 / Ellinger ‘101 as applied above, and further in view of Lansalot-Matras ‘511 (U.S. PGPub 2017/0298511).
Claim 2 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, but does not expressly teach or suggest maintaining a temperature of the substrate in a range of from room temperature to 6500C.  Kumakura ‘757 / Ellinger ‘101 discloses an electrostatic chuck with refrigerant flow (Kumakura ‘757 PG 0165) and a temperature controller associated with a heater (Kumakura ‘757 PG 0167) to control the temperature of the wafer but does not disclose specific temperatures.  Kumakura ‘757 / Ellinger ‘101 discloses the desire to form e.g. zirconium-containing films at Kumakura ‘757 PG 0086 and oxide films at Kumakura ‘757 PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide depositions processes (PG 0235).  Lansalot-Matras ‘511 discloses a temperature range of e.g. 100-500 degrees Celsius for the ALD process with stated control of the temperature of the substrate holder (PG 0236-0237).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Ellinger ‘101 to use a substrate temperature of 100-500 degrees Celsius for deposition as suggested by Lansalot-Matras ‘511, as Kumakura ‘511 wants to deposit films by ALD methods inclusive of zirconium-containing films and oxide films and Lansalot-Matras ‘511 renders obvious a temperature range of 100-500 degrees Celsius for ALD of zirconium oxide films.
Claim 4 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 3, wherein the inhibitor is a radical form of a vapor or gas of the inhibitor generated with plasma (Kumakura ‘757 PG 0084, plasma CVD to apply the inhibitor to the surface; plasma inherently generates radicals from its gas components).  Kumakura ‘757 / Ellinger ‘101 does not expressly teach or suggest maintaining a temperature of the substrate in a range of from room temperature to 6500C.  Kumakura ‘757 / Ellinger ‘101 discloses an electrostatic chuck with refrigerant flow (Kumakura ‘757 PG 0165) and a temperature controller associated with a heater (Kumakura ‘757 PG 0167) to control the temperature of the wafer but does not disclose specific temperatures.  Kumakura ‘757 / Ellinger ‘101 discloses the desire to form e.g. zirconium-containing films at Kumakura ‘757 PG 0086 and oxide films at Kumakura ‘757 PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide depositions processes (PG 0235).  Lansalot-Matras ‘511 discloses a temperature range of e.g. 100-500 degrees Celsius for the ALD process with stated control of the temperature of the substrate holder (PG 0236-0237).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Ellinger ‘101 to use a substrate temperature of 100-500 degrees Celsius for deposition as suggested by Lansalot-Matras ‘511, as Kumakura ‘511 wants to deposit films by ALD methods inclusive of zirconium-containing films and oxide films and Lansalot-Matras ‘511 renders obvious a temperature range of 100-500 degrees Celsius for ALD of zirconium oxide films.
Claims 6 and 7 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, but does not expressly teach or suggest wherein the precursor is an organometallic precursor selected from alkylamino and cyclopentadienyl derivatives of transition metals and main group elements that contain homoleptic or heteroleptic ligands selected from alkylamines, alkoxy, amidinates, or halides.  Kumakura ‘757 / Ellinger ‘101 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 further teaches that ZrCp(NMe2)3 is a known ALD precursor for depositing zirconium on substrates (PG 0251).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Ellinger ‘101 to use ZrCp(NMe2)3 to deposit zirconium-containing films by ALD as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 / Ellinger ‘101 wants to deposit materials inclusive of zirconium by ALD methods and Lansalot-Matras ‘511 teaches that ZrCp(NMe2)3 is a known ALD source for zirconium deposition  The cited compound comprises alkylamino ligands and cyclopentadienyl and is therefore heteroleptic.  Claim 7 depends from Claim 6; the cited precursor renders obvious the selection of Zr to meet Claim 7. 
Claim 8 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, but does not teach or suggest wherein the precursor is ZrCp(NMe2)3.  Kumakura ‘757 / Ellinger ‘101 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at Kumakura ‘757 PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 further teaches that ZrCp(NMe2)3 is a known ALD precursor for depositing zirconium on substrates (PG 0251).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Ellinger ‘101 to use ZrCp(NMe2)3 to deposit zirconium-containing films by ALD as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 / Ellinger ‘101 wants to deposit materials inclusive of zirconium by ALD methods and Lansalot-Matras ‘511 teaches that ZrCp(NMe2)3 is a known ALD source for zirconium deposition.
Claim 10 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 1, but does not teach or suggest wherein the co-reactant is 03 or 03 radicals generated by plasma.  Kumakura ‘757 / Ellinger ‘101 teaches oxygen as disclosed above.  Kumakura ‘757 / Ellinger ‘101 discloses the desire to form e.g. zirconium-containing films at Kumakura ‘757 PG 0086 and oxide films at Kumakura ‘757 PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 teaches that known oxidant gases for ALD processes include e.g. oxygen and ozone (PG 0239).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Ellinger ‘101 to use ozone as the oxidant gas as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 / Ellinger ‘101 teaches the use of oxygen as an oxidant in ALD processes and Lansalot-Matras ‘511 teaches that oxygen and ozone are both suitable oxidant gases for ALD processes.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 / Ellinger ‘101 as applied to claim 3 above, and further in view of Abelson ‘839 (U.S. PGPub 2016/0148839).
Claim 5 – Kumakura ‘757 / Ellinger ‘101 teaches the method of claim 3, but does not expressly teach or suggest wherein the inhibitor is selected from tetrahydrofuran (THF), dimethoxyethane (DME) or triethylamine (TEA).  Kumakura ‘757 / Ellinger ‘101 discloses that the inhibitor may be a carbon containing gas at Kumakura ‘757 PG 0084 and that titanium-containing films may be deposited at Kumakura ‘757 PG 0086.  Abelson ‘839 is drawn broadly to deposition of metal films on certain portions of a substrate by use of an inhibitor gas (Abstract) and more specifically recites 1,2-dimethoxyethane as an inhibitor compound for titanium-containing films (PG 0163).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Ellinger ‘101 to use 1,2-dimethoxyethane as the inhibitor gas as suggested by Abelson ‘839, as Kumakura ‘757 / Ellinger ‘101 wants to use carbon-based gases as inhibitor precursors and wants to deposit titanium-based films and Abelson ‘839 teaches that 1,2-dimethoxyethane has a deposition inhibiting effect when used in titanium film deposition chemistries.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 in view of Lansalot-Matras ‘511 (U.S. PGPub 2017/0298511).
Claim 20 – Kumakura ‘757 teaches a method for improving step coverage (PG 0090, controlling film formation regions to prevent premature closing of openings) of a film deposited on apertures therein with an aspect ratio in a substrate (PG 0084, substrate with high aspect ratio pattern), the method comprising:
i) exposing the substrate to a vapor of an inhibitor (PG 0084, e.g. hydrocarbon gas);
ii) exposing the substrate to a vapor of a precursor (PG 0085, precursor P, gas phase reactant);
iii) exposing the substrate to a vapor of a co-reactant (PG 0085, reactant R, gas phase reactant); and
iv) repeating the steps of i) to iii) until a desired step coverage of the film deposited on the apertures is formed through an ALD process (PG 0185, reapplication of protective films between etching steps is a known alternative embodiment; PG 0195, repetition of process steps until a desired process result is obtained),
wherein, after each exposure, excess precursor and excess co- reactant is purged and removed using N2, respectively (PG 0087 and 0089, nitrogen gas as purge after precursor and co-reactant exposures).
Kumakura ‘757 does not expressly teach or suggest the following limitations of Claim 20:
Wherein the deposited film is a ZrO2 film.
Wherein the aspect ratio of the apertures is about 20:1 to about 25:1.
Kumakura ‘757 additionally teach or suggest at least one of the following limitations of Claim 20:
Wherein the inhibitor is selected from tetrahydrofuran (THF) or triethylamine (TEA).
Wherein the precursor is ZrCp(NMe2)3.
Wherein the co-reactant is O3.
Wherein the temperature of the ALD process is in a range from 2000C to 4000C, wherein excess precursor is purged and removed after each exposure using N2.
Regarding the specific aspect ratio of the apertures, Kumakura ‘757 discloses processing of a 3D NAND device (PG 0003), which can comprise aspect ratios up to 45:1 (PG 0003). The range up to 45:1 encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited aspect ratio range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  
 Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 further teaches that ZrCp(NMe2)3 is a known ALD precursor for depositing zirconium on substrates (PG 0251) and further that oxygen and ozone are both known oxidant gases for ALD (PG 0239).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use ZrCp(NMe2)3 and O3 to deposit zirconium oxide films by ALD as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 wants to deposit materials inclusive of zirconium and of oxides by ALD methods and Lansalot-Matras ‘511 teaches that ZrCp(NMe2)3 is a known ALD source for zirconium deposition, that ozone is a known ALD oxidant, and that zirconium oxide is a desired deposition layer in semiconductor applications (PG 0235).
Kumakura ‘757 / Lansalot-Matras ‘511 further renders obvious the claimed temperature range of 200 to 400 degrees Celsius.  Lansalot-Matras ‘511 discloses a temperature range of e.g. 100-500 degrees Celsius for the ALD process with stated control of the temperature of the substrate holder (PG 0236-0237).  The disclosed range encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
As Kumakura ‘757 / Lansalot-Matras ’511 teaches at least one of the specifically claimed process steps of Claim 20 (specifically the exposure to the claimed zirconium precursor and the exposure to the claimed co-reactant), pursuant to the claim interpretation provided above, the other claimed limitations disclosed in the Markush group of Claim 20 are not required to be disclosed for Claim 20 to be met.

In the interest of compact prosecution, Examiner provides herein an additional rejection of Claim 20 wherein all four of the limitations disclosed in the Markush group of the claim are present in the same process.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 in view of Lansalot-Matras ‘511, Abel ‘967 (U.S. PGPub 2020/0017967), and Chiang ‘490 (U.S. PGPub 2002/0076490).
Claim 20 – Kumakura ‘757 teaches a method for improving step coverage (PG 0090, controlling film formation regions to prevent premature closing of openings) of a film deposited on apertures therein with an aspect ratio in a substrate (PG 0084, substrate with high aspect ratio pattern), the method comprising:
i) exposing the substrate to a vapor of an inhibitor (PG 0084, e.g. hydrocarbon gas);
ii) exposing the substrate to a vapor of a precursor (PG 0085, precursor P, gas phase reactant);
iii) exposing the substrate to a vapor of a co-reactant (PG 0085, reactant R, gas phase reactant); and
iv) repeating the steps of i) to iii) until a desired step coverage of the film deposited on the apertures is formed through an ALD process (PG 0185, reapplication of protective films between etching steps is a known alternative embodiment; PG 0195, repetition of process steps until a desired process result is obtained),
wherein, after each exposure, excess precursor and excess co- reactant is purged and removed using N2, respectively (PG 0087 and 0089, nitrogen gas as purge after precursor and co-reactant exposures).
Kumakura ‘757 does not expressly teach or suggest the following limitations of Claim 20:
Wherein the deposited film is a ZrO2 film.
Wherein the aspect ratio of the apertures is about 20:1 to about 25:1.
Wherein the inhibitor is selected from tetrahydrofuran (THF) or triethylamine (TEA).
Wherein the precursor is ZrCp(NMe2)3.
Wherein the co-reactant is O3.
Wherein the temperature of the ALD process is in a range from 2000C to 4000C, wherein excess precursor is purged and removed after each exposure using N2.
Regarding the specific aspect ratio of the apertures, Kumakura ‘757 discloses processing of a 3D NAND device (PG 0003), which can comprise aspect ratios up to 45:1 (PG 0003). The range up to 45:1 encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited aspect ratio range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  
 Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 further teaches that ZrCp(NMe2)3 is a known ALD precursor for depositing zirconium on substrates (PG 0251) and further that oxygen and ozone are both known oxidant gases for ALD (PG 0239).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use ZrCp(NMe2)3 and O3 to deposit zirconium oxide films by ALD as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 wants to deposit materials inclusive of zirconium and of oxides by ALD methods and Lansalot-Matras ‘511 teaches that ZrCp(NMe2)3 is a known ALD source for zirconium deposition, that ozone is a known ALD oxidant, and that zirconium oxide is a desired deposition layer in semiconductor applications (PG 0235).
Kumakura ‘757 / Lansalot-Matras ‘511 further renders obvious the claimed temperature range of 200 to 400 degrees Celsius.  Lansalot-Matras ‘511 discloses a temperature range of e.g. 100-500 degrees Celsius for the ALD process with stated control of the temperature of the substrate holder (PG 0236-0237).  The disclosed range encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Kumakura ‘757 discloses that the inhibitor may be a carbon containing gas at PG 0084.  Abel ‘967 is drawn to ALD deposition of dielectric material (PG 0023) and specifically recites triethylamine as an inhibitor compound useful for controlling the deposition process (PG 0036).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Lansalot-Matras ‘511 to use triethylamine as the inhibitor gas as suggested by Abel ‘967, as Kumakura ‘757 / Lansalot-Matras ‘511 wants to use carbon-based gases as inhibitor precursors and Abel ‘967 teaches that triethylamine can exhibit a deposition inhibiting effect when used in film deposition chemistries.
Chiang ‘490 is drawn broadly to ALD processes (PG 0197).  Chiang ‘490 discusses the use of pump/purge cycles between every gas introduction, teaching that incomplete purging can lead to gas phase reactions and/or particle formation, which can cause quality and reliability issues in deposited films (PG 0199).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Lansalot-Matras ‘511 / Abel ‘967 to purge the reactor after every introduction of inhibitor as suggested by Chiang ‘490, as Kumakura ‘757 / Lansalot-Matras ‘511 / Abel ‘967 want to deposit precisely controlled ALD films and Chiang ‘490 teaches that proper purging between every reactive gas introduction can advantageously improve quality and reliability in deposited films by reducing defects and particle formation.  Selection of nitrogen as the purge gas is obvious from Kumakura ‘757 as discussed above, as it is a known ALD purge gas in Kumakura ‘757.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06 SEP 2022, with respect to the claim and specification objections have been fully considered and are persuasive.  The objections to the claim and specification have been withdrawn.  Applicant argues, and Examiner agrees, that the amendments to Claim 6 and PG 0012 of the specification overcome the previously cited objections.
Applicant’s arguments, see Remarks, filed 06 SEP 2022, with respect to the 35 U.S.C. 112 rejections of Claims 3, 4, and 17 have been fully considered and are persuasive.  The 35 U.S.C. rejections of Claims 3, 4, and 17 have been withdrawn.  Applicant argues, and Examiner agrees, that the amendment to Claims 3 and 17 overcome the previously cited rejections.
Applicant’s arguments, see Remarks, filed 06 SEP 2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ellinger ‘101 in combination with the previously recited references.  Applicant argues, and Examiner agrees, that the previously cited references do not teach or suggest deposition inhibitors commensurate with Claim 1 as amended.  Examiner withdraws the previous rejection.  However, upon further search and consideration, Examiner cites Ellinger ‘101 in combination with the other applied references for Claims 1-19 to teach classes of precursors encompassed by amended Claim 1.
The remainder of Applicant's arguments filed 06 SEP 2022 have been fully considered but they are not persuasive.
Applicant’s arguments, see Remarks, filed 06 SEP 2022, with respect to the rejection(s) of claim 20 under 35 U.S.C. 103 have been fully considered but are not found persuasive.  The claim language as presented contradicts Applicant’s remarks at Page 12, “The amended claim 20 exclusively comprises the steps i) to iv)”.  The amended claim expressly requires “the method comprising the steps selected from the group consisting of:”.  This limitation, as written, requires that the method comprise a minimum of one step selected from the four presented steps.  The method may comprise more than one presented step; additionally, the method may comprise other steps as long as one presented step is performed in the method.  Therefore, in view of the amendment to Claim 20, Examiner provides a rejection based on Kumakura ‘757 / Lansalot-Matras ‘511 which renders Claim 20 obvious based on this interpretation of the claim language.  Additionally, in the interest of compact prosecution, Examiner withdraws the previous rejection of Claim 20 which required Abelson ‘839 (which was cited for a teaching of an inhibitor which was removed in the amendment) and provides a new ground(s) of rejection wherein Abel ‘967 replaces Abelson ‘839 and is applied in combination with the previously recited references.  Abel ‘967 specifically teaches triethylamine as a deposition inhibitor material as discussed above.  This rejection of Claim 20 including Abel ‘967 is supplied to address Applicant’s interpretation wherein the method is limited solely to the four claimed steps.
Examiner maintains the propriety of the rejections of dependent claims that are not argued in any greater specificity than dependence from an allegedly allowable Claim 1.  Since Claim 1 is not presently allowed, no dependent claim can be allowed on that basis.  In the absence of specific arguments not addressed above showing how specific claim limitations overcome the prior art, Examiner maintains the rejections of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712